DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim features of “wherein the first device receives a signel from the second device via the connector, the signal causing the first device to change an operation mode from a first mode to a second mode, and wherein the second mode is different from the first mode” as in independent claims 1 and 11 must be shown or the features canceled from the claims.  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malwankar (US 10,467,163).

Referring to claims 1 and 11, Malwankar discloses a first device (fig. 2, FRU 254; fig. 3, FRU 300) comprising: 
a peripheral component interconnect express PCIe component (fig. 2, mux 252; 7:39-43, PCIe port) to receive PCIe instruction from a second device (fig. 2, switch 210); and 
a connector (fig. 5A, port 520/525) carry PCIe signals, wherein the first device provides one of device-specific information and sensor information of the first device to the controller of the second device (9:48-67, information such as serial number, component identifier etc.), wherein the device-specific information includes health status information (10:1-12, such as power consumed),
wherein the first device receives a signal (fig. 7, control signal 716) from the second device via the connector, the signal causing the first device to change an operation mode (fig. 7, active storage fabric 720) from a first mode (fig. 7, first fabric mode 725) to a second mode (fig. 7, second fabric mode 730), and wherein the second mode is different from the first mode.

	As to claims 2 and 12, Malwankar discloses the first device of claim 1, wherein the device-specific information includes field-replaceable unit FRU information (9:48-67, serial number, component identifier).



	As to claims 4 and 14, Malwankar discloses the first device of claim 3 comprising a network engine (fig. 3, mux controller 310) transporting network signals to the second device over Serial Attached SCSI SAS pins of the U.2 connector.

	As to claims 5 and 15, Malwankar discloses the first device of claim 4, wherein the network signals provide discovery services or download services for a new firmware of the first device (12:1-19, FRU discovery).

	As to claims 7 and 17, Malwankar discloses the first device of claim 1, wherein the switch includes a baseboard management controller BMC (fig. 2, management module 215, controllers 108).

	As to claims 8 and 18, Malwankar discloses the first device of claim 7, wherein the first device provides the device-specific information and the sensor information of the storage device to the BMC over a midplane (fig. 2, fabric 260A/260B) via a PCIe lane (3:31-36, PCIe bus).


	As to claims 10 and 20, Malwankar discloses the first device of claim 9, wherein the first device is in a high availability HA mode or a non-HA mode according to the protocol (5:46-49, high-availability).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim feature of “the switch includes an Ethernet port that uses one of the SAS pins of the U.2 connector” as required by claims 6 and 16. For example, the U.2 connector standard includes SAS pins, but the U.2 connector standard does not include a use of Ethernet pins.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that the cited prior art does not disclose “first device receives a signal from second device via the connector, the signal causing the first device to change operation mode from first mode to second mode” as amended (p.5).
Malwankar’s FRU 300 receives a control signal from controller 208 via switch 210 to select operation mode of either first storage fabric or second storage fabric as shown in fig. 7.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182